Judicial Officers Winnifred L. Thomas, Anita F. Barber, Linda Cornelius (pro tem), Janice L. McLester, and Lois Powless presiding.
Final Decision
This case has come before the Oneida Tribal Judicial System, Appellate Court.
I Background
This case is an appeal of a trial court decision, 08-TC-117, involving the same parties. The trial court dismissed the action as being untimely filed. Appellant Native Alliance filed an appeal. The Appellate Court now dismisses the appeal as untimely filed.
The Oneida Tribal Judicial System has jurisdiction over this appeal by virtue of Sec. 1.11-1 of the Administrative Procedures Act which permits appeal of a final decision in a contested case.
The Trial Court decision was entered on February 25, 2009 and received by Appellant on February 27, 2009. Under Appellate Procedure Rule 2, a party has ten business days from the date of receipt of the final original hearing body decision to file a Notice of Appeal. In this case, ten business days after February 27, 2009 fell on March 13, 2009.
There is also an option for a party to file an appeal pursuant to Sec. l.ll-l(g)(0(a) of the Administrative Procedures Act which states an appeal must be filed within 30 business days of entry of final judgment. In this case, final judgment was entered on February 25, 2009. Thirty business days after February 25, 2009 fell on April 8, 2009. Appellant filed its appeal on April 13, 2009, five days too late.
II Decision
The jurisdiction of this body was not timely invoked. Therefore, the matter is dismissed.
The Motions filed in this case are rendered moot.